DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, either taken alone or in combination, fails to teach:
wherein, when the long-side surfaces of the bulged strand are rolled by a plurality of guide rolls, a total rolling reduction and a reduction gradient satisfy formulas (1) and (2) below when a solid phase fraction in a central portion of the strand is within the range of 0.2 or more and less than 0.9, and the total rolling reduction and the reduction gradient satisfy formulas (3) and (4) below when the solid phase fraction in the central portion of the strand is within the range of 0.9 or more:
0.5 ≤ Rt1 / D0 ≤ 1.0,	(1)
0.5 ≤ Rg1 ≤ 3.0, 	(2)
0.2 ≤ Rt2 / D0 ≤ 1.0,	(3)
0.1 ≤ Rg2 ≤ 1.5, 	(4)
where Rt1: the total rolling reduction (mm) of the strand when the solid phase fraction is within the range of 0.2 or more and less than 0.9, D0: the amount of bulging (mm) of the strand, Rg1: the reduction gradient (mm/m) of the strand when the solid phase fraction is within the range of 0.2 or more and less than 0.9, Rt2: the total g2: the reduction gradient (mm/m) of the strand when the solid phase fraction is within the range of 0.9 or more, in combination with the rest of the limitations of claim 1.

The closest art of record is Toishi et al. (JP 2014/039940 A; listed in the IDS filed 26 August 2020; hereinafter “Toishi”; using the attached English machine translation).
Toishi teaches:
a continuous steel casting method, wherein, during continuous casting of steel (see Fig. 1), a gap between strand support rolls facing each other with a strand in a rectangular shape interposed therebetween is increased towards a downstream side in a casting direction to thereby bulge the strand having an unsolidified layer thereinside such that a thickness between long-side surfaces of the strand increases within the range of 0.1% or more and 10% or less of the thickness of the strand inside a mold (see [0038]-[0041] - the slab had a thickness of 250 mm and the intentional bulging amount is 3.5 mm for the slab width center roll, which gives increase between long-side surfaces of the strand to be 3.5 mm / 250 mm = 1.4%).
However, Toishi fails to teach 
wherein, when the long-side surfaces of the bulged strand are rolled by a plurality of guide rolls, a total rolling reduction and a reduction gradient satisfy formulas (1) and (2) below when a solid phase fraction in a central portion of the strand is within the range of 0.2 or more and less than 0.9, and the total rolling reduction and the reduction 
0.5 ≤ Rt1 / D0 ≤ 1.0,	(1)
0.5 ≤ Rg1 ≤ 3.0, 	(2)
0.2 ≤ Rt2 / D0 ≤ 1.0,	(3)
0.1 ≤ Rg2 ≤ 1.5, 	(4)
where Rt1: the total rolling reduction (mm) of the strand when the solid phase fraction is within the range of 0.2 or more and less than 0.9, D0: the amount of bulging (mm) of the strand, Rg1: the reduction gradient (mm/m) of the strand when the solid phase fraction is within the range of 0.2 or more and less than 0.9, Rt2: the total reduction (mm) of the strand when the solid phase fraction is within the range of 0.9 or more, and Rg2: the reduction gradient (mm/m) of the strand when the solid phase fraction is within the range of 0.9 or more, and it would not have been obvious to do so without the benefit of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


24 March 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735